  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MELVIN LEWIS SEALEY,            )
                                )
     Plaintiff,                 )
                                )       CIVIL ACTION NO.
     v.                         )        2:17cv785-MHT
                                )             (WO)
BRANCH BANKING AND TRUST        )
COMPANY,                        )
                                )
     Defendant.                 )

                            JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiff's        objections   (doc.   no.   28)   are

overruled.

    (2) The       United      States    Magistrate     Judge's

recommendation (doc. no. 26) is adopted.

    (3) Defendant’s motion for summary judgment (doc.

no. 12) is granted.
    (4) Plaintiff’s motion to vacate and set aside his

notice of voluntary dismissal and for relief from final

judgment (doc. no. 27) is denied.

    (5) Judgment is entered in favor of defendant and

against plaintiff, with plaintiff taking nothing by his

complaint.

    It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 20th day of March, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
